DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23 are pending in this application.
Addition of new claim 23 is acknowledged.
Claims 9, 10, and 14-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 October 2021.

Claims 1-8, 11-13, and 19-23 are examined.


Terminal Disclaimer
The terminal disclaimer filed on 12 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 11083747 and 10842813 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
The rejection of claims 1-8, 11-13, and 19-22 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to independent claim 1.
The rejection of claims 1-8, 11-13, and 19-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,842,813 is withdrawn in view of Applicant’s Terminal Disclaimer filed 12 January 2022.
The rejection of claims 1, 2, 4, 5, 7, 11-13, and 19-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,083,747 is withdrawn in view of Applicant’s Terminal Disclaimer filed 12 January 2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following rejection is newly added, as necessitated by Applicant’s amendment filed 12 January 2022:
Claims 1-8, 11-13, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as amended, recites, “A method of promoting health in a human by improving circulation”.  Newly added claim 23 recites, “A method of improving circulation in a human.”  Applicant notes in Remarks that support for these amendments if found in the as-filed disclosure at paragraphs [0086], [0094], and [0095].  Paragraph [0085] of the disclosure discusses patients in ICU, having various conditions, have “a disturbed enterosalivary circulation of nitrate/nitrite compared to healthy people”, and paragraph [0086] states, “It is contemplated that addition of sufficient amounts of nitrite and/or nitrate in the parenteral and/or enteral feeding to patients treated in the intensive care unit, may alleviate or prevent the aforementioned metabolic and circulatory disturbances by decreasing the rate of metabolism, enhancing blood glucose homeostasis and microcirculatory improvement.”  However, paragraph [0094] refers to “improving microcirculation in the anastomosis”, and “improve circulation in situations with insufficient perfusion of the intestines”, while paragraph [0095] states, “It is contemplated that the method and composition according to the invention will protect against hypoxia-induced injury by improving circulation and by reducing oxygen consumption possibly by a ‘hibernating’ effect on mitochondria.”  Therefore, it is not clear if the phrase “improving circulation” in claims 1 and 23 is referring to improving circulation of particular component(s), such as nitrate and/or oxygen, and/or if the phrase is referring improving circulation in particular area, such as anastomosis and/or intestines.  Additionally, it is not clear by what standard is the circulation “improved”.  Further regarding independent claim 1, it is not clear how “improving circulation” is 
Dependent claims 2-8, 11-13, and 19-22 do not remedy this deficiency, and therefore are also rejected as depending from a rejected base claim.




Conclusion
No claims are allowed at this time.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F./           Examiner, Art Unit 1611